Bland, P. J.
The first count in plaintiffs’ petition is in equity, and prays for the cancellation of a promissory note, and for satisfaction of a trust deed upon real estate given to secure the note. The second count is at law for recovery of money paid upon the note before the discovery of the facts, which make the note invalid for want of consideration. The title to real estate is involved, hence this court is without jurisdiction to hear the appeal, and the cause is transferred to the supreme court for decision. It is so ordered.
All concur.